DETAILED ACTION
This Notice of Allowability is in response to interview on 05/12/2021. Claims 1, 4, 8, 10, 12, 15 and 19 have been amended, claims 7 and 18 have been canceled, and claims 21-22 have been added. Claims 1-6, 8-17 and 19-22 are pending of which claims 1, 12, 21 and 22 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent Application No. 15/046,223, filed on February 17, 2016, which is a continuation of International Application No. PCT/CN2013/081812, filed on August 20, 2013.

Response to Arguments
The objection has been withdrawn in view of amended claims.
Double patenting rejections have been withdrawn in view of terminal disclaimer filed and approved on 05/13/2021.
Rejections under 35 U.S.C. 103 have been withdrawn in view of amended claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jason C. Chu (Registration No. 63,022) on 05/12/2021.
The application has been amended as follows:
Please amending claims as the following:
1. (Currently Amended) A method for implementing a virtual residential gateway service function, the method comprising:
receiving, by a server, a data packet forwarded by a residential gateway (RGW) or a network side;
identifying, by the server, a service type of the data packet according to information carried in the data packet, wherein the information includes transmit end information for the server to acquire a group to which the transmit end belongs to identify the service type of the data packet; and
providing, by the server, based on the :
in response to determining the service type of the data packet is to send uplink/downlink data, performing, by the server, network address translation (NAT) on a source Internet protocol (IP) address and a source port number of the data packet, performing, by the server, Internet Protocol next generation (IPv6) tunnel encapsulation on the uplink data packet that has undergone the NAT translation, and sending, by the server, the uplink data packet that has undergone the IPv6 tunnel encapsulation to a border router (BR), so that the BR decapsulates the uplink data packet that has undergone the IPv6 tunnel encapsulation and then sends the uplink data packet to the network side, and
in response to determining the service type of the uplink data packet is a dial-up Internet access request, performing user access authentication on the user terminal.

7. (Canceled) 

12. (Currently Amended) A server, comprising:
at least one processor; 
	a memory is configured to store instructions for execution by the at least one processor to cause the server to perform operations, the operations comprising:
receiving a data packet forwarded by a residential gateway (RGW) or a network side,
identifying, by the server, a service type of the data packet according to information carried in the data packet, wherein the information includes transmit end information for the server to acquire a group to which the transmit end belongs to identify the service type of the data packet; and
providing, by the server, based on the 
,  performing, by the server, Internet Protocol next generation (IPv6) tunnel encapsulation on the uplink data packet that has undergone the NAT translation, and sending, by the server, the uplink data packet that has undergone the IPv6 tunnel encapsulation to a border router (BR), so that the BR decapsulates the uplink data packet that has undergone the IPv6 tunnel encapsulation and then sends the uplink data packet to the network side, and
in response to determining the service type of the uplink data packet is a dial-up Internet access request, performing user access authentication on the user terminal.

18. (Canceled) 

21. (New) A method for implementing a virtual residential gateway service function, the method comprising:
receiving, by a server, a data packet forwarded by a residential gateway (RGW) or a network side;
identifying, by the server, a service type of the data packet according to information carried in the data packet, wherein the information includes transmit end information for the server to acquire a group to which the transmit end belongs to identify the service type of the data packet; and

in response to determining the service type of the data packet is to send uplink/downlink data, performing, by the server, network address translation (NAT) on a source Internet protocol (IP) address and a source port number of the data packet, and
in response to determining the service type of the uplink data packet is a dial-up Internet access request, performing user access authentication on the user terminal, 
wherein if the data packet is an uplink data packet, and a source IP address of the uplink data packet is an IPv6 address and a source port number of the uplink data packet is a port number of the user terminal, the performing, by the server, network address translation NAT on the source IP address and the source port number of the data packet comprises:
translating the IPv6 address into a public network IPv4 address according to a flow table, and translating the port number of the user terminal into a public network port number according to the flow table; or
wherein if the data packet is a downlink data packet, and a source IP address of the downlink data packet is a public network IPv4 address and a source port number of the downlink data packet is a public network port number, the performing, by the server, network address translation NAT on the source IP address and the source port number of the data packet comprises:


22. (New) A server, comprising:
at least one processor; 
	a memory is configured to store instructions for execution by the at least one processor to cause the server to perform operations, the operations comprising:
receiving a data packet forwarded by a residential gateway (RGW) or a network side,
identifying, by the server, a service type of the data packet according to information carried in the data packet, wherein the information includes transmit end information for the server to acquire a group to which the transmit end belongs to identify the service type of the data packet; and
providing, by the server, based on the service type of the data packet, a virtual residential gateway service for a user terminal connected to the RGW, including
in response to determining the service type of the data packet is to send uplink/downlink data, performing network address translation (NAT) on a source Internet protocol (IP) address and a source port number of the data packet, and

wherein if the data packet is an uplink data packet, and a source IP address of the uplink data packet is an IPv6 address and a source port number of the uplink data packet is a port number of the user terminal, the performing, by the server, network address translation NAT on the source IP address and the source port number of the data packet comprises:
translating the IPv6 address into a public network IPv4 address according to a flow table, and translating the port number of the user terminal into a public network port number according to the flow table; or
wherein if the data packet is a downlink data packet, and a source IP address of the downlink data packet is a public network IPv4 address and a source port number of the downlink data packet is a public network port number, the performing, by the server, network address translation NAT on the source IP address and the source port number of the data packet comprises:
translating the public network IPv4 address into an IPv6 address according to a flow table, and translating the public network port number into a port number of the user terminal according to the flow table.

Allowable Subject Matter
Claims 1-6, 8-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Haddad et al. teaches a method implemented by a network element to track IPv6 addresses of devices in a home network, wherein the network element provides DHCPv6 service to the home network and a home network router on the home network assigns IPv6 address to the devices using a prefix provided by the DHCPv6 service. 
Veerina et al. teaches Router circuit, provides Internet protocol (IP) address translation to enable connection or packet-level multiplexing over multiple single-user IP address account links.
Reams, III teaches a system and method for receiving incoming voice telephone calls during a dial up internet session. An incoming telephone call to a telephone line in use for a dial-up internet session may be forwarded to a predetermined telephone number.
Haddad et al., Veerina et al. and Reams, III, either taken by itself or in any combination, fail to disclose or suggest limitation “identifying, by the server, a service type of the data packet according to information carried in the data packet, wherein the information includes transmit end information for the server to acquire a group to which the transmit end belongs to identify the service type of the data packet [] performing, by the server, Internet Protocol next generation (IPv6) tunnel encapsulation on the uplink data packet that has undergone the NAT translation, and sending, by the server, the uplink data packet that has undergone the IPv6 tunnel encapsulation to a border router (BR), so that the BR decapsulates the uplink data packet that has undergone the IPv6 
Independent claim 12 recites features similar to those recited in independent claim 1, and are therefore allowable for reasons similar to those given above. 
Haddad et al., Veerina et al. and Reams, III, either taken by itself or in any combination, fail to disclose or suggest limitation “identifying, by the server, a service type of the data packet according to information carried in the data packet, wherein the information includes transmit end information for the server to acquire a group to which the transmit end belongs to identify the service type of the data packet [] wherein if the data packet is an uplink data packet, and a source IP address of the uplink data packet is an IPv6 address and a source port number of the uplink data packet is a port number of the user terminal, the performing, by the server, network address translation NAT on the source IP address and the source port number of the data packet comprises: translating the IPv6 address into a public network IPv4 address according to a flow table, and translating the port number of the user terminal into a public network port number according to the flow table; or wherein if the data packet is a downlink data packet, and a source IP address of the downlink data packet is a public network IPv4 address and a source port number of the downlink data packet is a public network port number, the performing, by the server, network address translation NAT on the source IP address and the source port number of the data packet comprises: translating the public network IPv4 address into an IPv6 address according to a flow table, and translating the public network port number into a port number of the user terminal 
Independent claim 22 recites features similar to those recited in independent claim 21, and are therefore allowable for reasons similar to those given above. 
Dependent claims are allowed by virtue of their dependencies.
None of the prior art of record either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070211738 A1; IP Inter-Working Gateway In Next Generation Network And Method For Implementing Inter-Working Between IP Domains
An IP inter-working gateway in an NGN includes. a transport layer module which complies with the definition of a standard TCP/IP protocol stack, for determining a service type of an IP packet from a source IP domain, and transmitting the IP packet to a service module or to a destination IP domain.

A device is configured to receive information that identifies a type of network service to be provided to a customer, determine, based on the type of network service, network devices to provide the network service, where the network devices may include a first network device and a second network device.
US 7165117 B1; Dynamic IP Addressing And Quality Of Service Assurance
An address is allocated to a host device which is selected to obtain network access from any access point within a given communications system, while maintaining a network bandwidth management scheme that is consistently applied to a user's network bandwidth usage regardless of the access point used by the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANG DO whose telephone number is (571)270-7837.  The examiner can normally be reached on Monday-Friday 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KHANG DO/Primary Examiner, Art Unit 2492